Citation Nr: 1543939	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  09-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating for degenerative, herniated nucleus pulposus, lumbar spine, in excess of 10 percent prior to December 23, 2011; in excess of 20 percent from December 23, 2011, to October 7, 2014; and, in excess of 40 percent from October 8, 2014.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel
INTRODUCTION

The Veteran had active military service from May 1986 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) following an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for a lumbar spine disability, assigning an initial evaluation of 10 percent, effective October 1, 2007.  The Veteran timely filed his appeal.  In an October 2012 rating decision, the RO granted a higher initial rating of 20 percent, effective December 23, 2011, thus creating a staged initial rating.  In a May 2015 rating decision, the RO awarded a higher staged initial rating of 40 percent, effective October 8, 2014.  The Veteran has disputed his assigned disability evaluation for his lumbar spine disability since discharge from service.  The issue remains in appellate status as the maximum initial rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board remanded the case, most recently in August 2014, for further evidentiary development.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination, and asked the examiner to consider specifically the Veteran's functional loss due to flare-ups.  The examination took place in October 2014, and the AOJ provided a supplemental statement of the case in January 2015, and a rating decision in May 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before a Decision Review Officer (DRO) in July 2009, and in a videoconference hearing before the Board in July 2011.  The transcripts of the hearings have been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  For the period from October 1, 2007, to November 7, 2008, the Veteran's lumbar spine disability was manifested by subjective complaints of pain, limitation of motion, and tenderness; objective findings reflected pain on motion, weakness, instability, and limitation of motion limited to no worse than flexion of 70 degrees, extension of 15 degrees, lateral flexion in each direction of 20 degrees, and lateral rotation in each direction of 20 degrees.

2.  For the period from November 7, 2008, to October 8, 2014, the Veteran's lumbar spine disability was manifested by subjective complaints of pain, limitation of motion, and tenderness; objective findings reflected limitation of motion limited to no worse than forward flexion of 25 degrees, with pain on motion. 

3.  For the period from October 8, 2014, the Veteran's lumbar spine disability has been manifested by subjective complaints of pain, limitation of motion, and tenderness; objective findings reflect pain on motion, weakness, instability, muscle spasms, and limitation of motion limited to no worse than flexion of 40 degrees, and periods of flare-up resulting in functional loss of an additional 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for establishing an initial rating higher than 10 percent for degenerative, herniated nucleus pulposus, lumbar spine, from October 1, 2007, to November 7, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242-5237 (2015).

2.  The criteria for establishing a rating of 40 percent, but not higher, for degenerative, herniated nucleus pulposus, lumbar spine, for the period from November 7, 2008, to October 8, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242-5237 (2015).

3.  The criteria for establishing a rating higher than 40 percent for degenerative, herniated nucleus pulposus, lumbar spine, from October 8, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5242-5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's lumbar spine disability claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2009 DRO hearing and a July 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in November 2007, September 2009, December 2011, April 2014, and October 2014, reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board remanded the case for a new VA examination in November 2011 because the Veteran claimed worsening symptoms since his September 2009 VA examination.  The Board later remanded for new VA examinations in February 2014 and August 2014 because it found the December 2011 and April 2014 VA examinations to not be adequate.  As noted below, the Board finds that the November 2007 and the October 2014 VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

In its April 2008, October 2012, and May 2015 rating decisions, the AOJ evaluated the Veteran's lumbar spine disability in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.  In the April 2008 decision, the AOJ assigned the Veteran an initial disability rating of 10 percent for lumbar spine disability, effective October 1, 2007.  In the October 2012 decision, the AOJ increased the initial rating for the disability to 20 percent, effective December 23, 2011.  In addition, in the May 2015 decision, the AOJ increased the initial rating for the disability to 40 percent, effective October 8, 2014.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) provides, evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under current provisions for rating intervertebral disc syndrome, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS), whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

For evaluation of intervertebral disc syndrome, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The relevant medical evidence in this case consist of VA examinations conducted in November 2007, September 2009, and October 2014, as well as TRICARE treatment records from September 2007 through February 2009.  See 38 C.F.R. § 3.400(o).

At a September 17, 2007 TRICARE examination, range of motion of the spine was found to be flexion of 70 degrees, extension of 15 degrees, and lateral sidebend in each direction of 20 degrees.  There was pain on motion but no additional limitation of motion on repetition.  The examiner found no ankylosis of the thoracolumbar spine.

At the November 2007 VA examination, the Veteran reported that he avoided recreational activities, and anything that involved heavy or steady lifting.  
He denied any bladder or bowel problems related to his lumbar spine disability.  Range of motion of the spine was found to be flexion of 90 degrees, extension of 30 degrees, lateral flexion in each direction of 30 degrees, and lateral rotation in each direction of 45 degrees.  There was pain on motion during forward flexion and lateral flexion.  No additional limitation of motion was found on repetition, and the examiner found no thoracolumbar ankylosis.

At a November 7, 2008 TRICARE examination, range of motion of the spine was found to be forward flexion of 25 degrees, with pain and discomfort at 25 degrees.  Subsequent TRICARE examinations on December 12, 2008 and February 2, 2009 found range of motion of the spine to be forward flexion of 25 degrees with pain on motion.

At the September 2009 VA examination, the Veteran reported a history of fatigue, decreased motion, weakness, and stiffness.  He denied any bowel or bladder problems associated with his lumbar spine disability.  Range of motion of the spine was found to be flexion of 85 degrees, with pain on repetition but no additional limitation of motion.  Additionally, the examiner found no thoracolumbar ankylosis.  The examiner noted that the Veteran suffered major limitation of motion during flare-ups, but did not opine as to the degree of functional loss at those times.  Further, the examiner noted that the Veteran had experienced 2 weeks of incapacitation in the last 12 months. 

At the October 2014 VA examination, the Veteran reported a history of fatigue, decreased motion, weakness, incoordination, and stiffness.  He denied any bowel or bladder problems related to his lumbar spine disability.  Range of motion of the spine was found to be flexion of 40 degrees; with pain on repetition but no additional limitation of motion.  Additionally, the examiner found no thoracolumbar ankylosis.  The examiner noted that functional loss due to flare-ups equaled approximately 10 degrees of motion. 

After consideration of the pertinent evidence of record, the Board concludes that an initial rating in excess of 10 percent for the Veteran's lumbar spine disability for the period from October 1, 2007, to November 7, 2008, is not warranted.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5242-5237.  Further, the Board also concludes that a rating of 40 percent, but not higher, for the period from November 7, 2008, to October 8, 2014, is warranted.  Id.  Finally, the Board concludes that a rating in excess of 40 percent for the period from October 8, 2014, is not warranted.

In connection with the Veteran's lumbar spine disability for the period from October 1, 2007, to November 7, 2008, the Board notes that TRICARE and VA examinations did not reflect flexion of the thoracolumbar spine greater than 30 degrees, but no greater than 60 degrees, even when considering pain on motion, to warrant an initial rating higher than 10 percent.  Specifically, the Board finds that during this time period, the Veteran demonstrated forward flexion no worse than 70 degrees, even when pain on motion is considered.  Therefore, the Board does not find that an initial rating higher than the 10 percent assigned from October 1, 2007, to November 7, 2008, is warranted under the rating criteria, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  See 38 C.F.R. § 4.71(a), General Rating Formula.

Turning to the period from November 7, 2008, to October 8, 2014, the Board finds that, for that period, the disability warranted a rating of 40 percent, but not higher.  The Board notes that at his November 7, 2008, December 12, 2008, and February 2, 2009 TRICARE examinations, the Veteran exhibited forward flexion of 25 degrees with pain on motion.  While the Board acknowledges that at the September 2009 VA examination, the Veteran was found to have forward flexion of 85 degrees, the examiner failed to take into consideration functional loss during episodes of flare-ups, despite noting that the Veteran suffered major limitation of motion at those times.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

In that connection, the Board notes that at his October 2014 VA examination, the Veteran had forward flexion of 40 degrees, with an estimated additional limitation of motion of 10 degrees during flare-ups.  Consequently, the Veteran's forward flexion would be limited to around 30 degrees during times of flare-up.  The Board observes that the October 2014 VA examination findings of the Veteran's limitation of motion during flare-ups very closely matches the Veteran's forward flexion in his TRICARE examinations on November 7, 2008, December 12, 2008, and February 2, 2009.  Therefore, the Board finds that the forward flexion results noted at the TRICARE examinations occurred during a period of flare up, which the September 2009 VA examination failed to take into consideration.  Further, the Board concludes that results from the TRICARE examinations closely match the results from the October 2014 VA examination, when taking into consideration limitation of motion during flare-ups.  In addition, the evidence does not demonstrate evidence of unfavorable ankylosis of the entire thoracolumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted).  Thus, the Board finds that a rating of 40 percent, but not higher, is warranted for this period, based on additional functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59 under the rating criteria.   See 38 C.F.R. § 4.71(a), General Rating Formula.

As for the evaluation of the Veteran's lumbar spine disability from October 8, 2014, the Board concludes that an initial rating in excess of 40 percent is not warranted, as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine.  See Lewis, 3 Vet. App. at 259.  Rather, the evidence clearly demonstrates that the Veteran has continued to retain motion in his lumbar spine, albeit limited.  Findings obtained through the October 2014 VA examination included, at least, forward flexion of the thoracolumbar spine to be flexion of 40 degrees; extension of 30 degrees, with pain at 25 degrees; lateral flexion in each direction of 30 degrees, with pain at 25 degrees; right lateral rotation of 30 degrees, with pain at 30 degrees; left lateral rotation of 25 degrees, with pain at 25 degrees; and, flare-ups resulting in functional loss of 10 degrees.  The VA examiners in November 2007 and October 2014 specifically stated that there was no ankylosis of the thoracolumbar spine.  As there was clearly motion, the medical evidence of record simply does not show unfavorable ankylosis of the entire thoracolumbar spine required for the assignment of the next higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula.

Consideration has been given to an increased evaluation for the Veteran's lumbar spine disability under other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. at 595.  The record reflects that the Veteran's disability is manifested by IVDS that resulted in incapacitating episodes during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In that connection, the Board notes that at his September 2009 VA examination, the Veteran reported to have experienced incapacitating episodes totaling two weeks in the prior 12 months; however, there is no evidence of record that a physician prescribed bed rest during this period.  Further, the Board notes that this is the only evidence of record that the Veteran experienced incapacitating episodes.  Thus, higher ratings under IVDS is not warranted in this case.  38 C.F.R. § 4.71a, IVDS.

The Board further finds that no separate rating is warranted for neurological disorders.  In that connection, the Board notes that all VA examinations found neurological examination to be normal, and there were no diagnoses of bowel or bladder problems.  To the contrary, the Veteran specifically denied experiencing bowel and bladder problems at each VA examination.  He is also in receipt of service connection for radiculopathy of the lower extremities secondary to his lumbar spine disability, and no other new disabilities have been diagnosed.  Thus, the Board finds that no other separate rating for neurological disability is warranted.

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  For all the foregoing reasons, the Board finds that the claim for initial disability rating higher than 10 percent for degenerative, herniated nucleus pulposus, lumbar spine, from October 1, 2007, to November 7, 2008, must be denied.  Further, the Board finds that a disability rating of 40 percent, but not higher, for degenerative, herniated nucleus pulposus, lumbar spine, must be granted for the period from November 7, 2008, to October 8, 2014.  Finally, the Board finds that a disability rating higher than 40 percent for degenerative, herniated nucleus pulposus, lumbar spine, for the period from October 8, 2014 must be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-5237.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of thoracolumbar spine disabilities, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's thoracolumbar spine disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Moreover, even if the schedular evaluation is not found to be adequate in this case, the Veteran has not shown any marked interference with employment or frequent periods of hospitalization due to his thoracolumbar spine disability.  To the contrary, he indicated at his hearing in July 2011 before the undersigned that his disabilities have not prevented him from continuing his employment.  Additionally, the diagnostic criteria adequately take into account his periods of incapacitation.  Simply put, the Veteran's thoracolumbar spine disability does not demonstrate an exceptional or unusual disability picture that would warrant referral for extraschedular consideration in this case.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disabilities (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, however, the Veteran has indicated on multiple occasions, including at each of his hearings, that he is successfully maintaining full-time employment.  As he has not alleged at any time that he is unable to work due to his service-connected disabilities, the Board thus concludes that the evidence does not establish that the Veteran cannot work because of his service-connected disabilities.  Accordingly, the Board concludes neither the record nor the Veteran has raised a claim for TDIU.










	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating higher than 10 percent for degenerative, herniated nucleus pulposus, lumbar spine, from October 1, 2007, to November 7, 2008, is denied.

Entitlement to a disability rating of 40 percent, but not higher, for degenerative, herniated nucleus pulposus, lumbar spine, from November 7, 2008, to October 8, 2014, is granted.

Entitlement to a disability rating higher than 40 percent for degenerative, herniated nucleus pulposus, lumbar spine, from October 8, 2014, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


